DETAILED ACTION
	This Office Action is in response to the amendment filed on January 4, 2022. Claims 1 - 3, 7, 13 - 18, 20 - 22, 24, 26, 27, 30, 33, and 34 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan M. Benns, Reg. No. 53,983 on February 3, 2022.
The application has been amended as follows: 
	
	Specification Amendment:
	Paragraph [0240], the words “For example, each analysis/process (e.g., step 622) may have an associated list of the features/data-types from the parametric description 700 that are needed” have been changed to -- For example, each analysis/process (e.g., step 722) may have an associated list of the features/data-types from the parametric description 700 that are needed--

	Claim Amendments:
	Claim 1, lines 12 - 13, the words “comparing the performance metric with one or more loop-end-conditions, and if the one or more loop-end-conditions are not satisfied” have been changed to -- comparing the performance metric with one or more loop-end-conditions--
	


	Claim 7, lines 15 - 17, the words “calculating the efficiency metric of the driveline based on: the parametric description, the determined deflection of the one or more components, and the calculated temperature distribution, wherein the efficiency metric is a power loss profile of the driveline” have been changed to -- calculating the efficiency metric of the driveline based on: the parametric description, the determined deflection of the one or more components, and the calculated temperature distribution--

	Claim 7, line 18, the words “comparing the performance power loss profile” have been changed to --comparing a power loss profile--

Claim 28, line 1, the words “28 - 28 (Cancelled)” have been changed to --28 - 29 (Cancelled)--

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 was filed after the mailing date of the Non-Final Office Action on October 04, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on January 4, 2022 has been entered and considered by the examiner. Based on the amendments to overcome the objection to the drawings and specification, the amendments to overcome the rejections under 35 U.S.C. 112 and 101 and 103, including incorporating subject matter indicated as allowable in the previous Office Action, as well as the Examiner’ Amendments above, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 3, 7, 13 - 18, 20 - 22, 24, 26, 27, 30, 33, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Gevigney et al. (“Thermal Modeling of a Back-to-Back Gearbox Test Machine: Application to the FZG Test Rig”) discloses a gear unit and its respective thermal resistance as a thermal model, as well as temperature distribution, with James (GB 2506532 A) “James” discloses a parametric description of a driveline design, and James (JP2013093018 A), hereinafter “James 2” discloses low mass stiffness matrix with regards to a static analysis performed on a gearbox.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented method for modeling a driveline, comprising:
“f) comparing the performance metric with one or more loop-end-conditions;
updating the parametric description based on the performance metric; and 
repeating steps b) to e) for the updated parametric description until the one or more loop-end-conditions are satisfied”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 7: The prior art of Gevigney et al. (“Thermal Modeling of a Back-to-Back Gearbox Test Machine: Application to the FZG Test Rig”) discloses a gear unit and its respective thermal resistance as a thermal model, as well as temperature distribution, with James (GB 2506532 A) “James” discloses a parametric description of a driveline design, and James (JP2013093018 A), hereinafter “James 2” discloses low mass stiffness matrix with regards to a static analysis performed on a gearbox.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented method for modeling a driveline, the driveline comprising a plurality of components, comprising:
“calculating the efficiency metric of the driveline based on: the parametric description, the determined deflection of the one or more components, and the calculated temperature distribution; 

if the one or more loop-end-conditions are not satisfied, then: recreating the thermal model of the driveline based on the power loss profile; and 
repeating the calculation of the power loss profile based on the recreated thermal model; 
if the one or more loop-end-conditions are satisfied, then: calculating the efficiency metric of the driveline based on: the parametric description, the determined deflection of the one or more components, and the calculated temperature distribution”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 13: The prior art of Gevigney et al. (“Thermal Modeling of a Back-to-Back Gearbox Test Machine: Application to the FZG Test Rig”) discloses a gear unit and its respective thermal resistance as a thermal model, as well as temperature distribution, with James (GB 2506532 A) “James” discloses a parametric description of a driveline design, and James (JP2013093018 A), hereinafter “James 2” discloses low mass stiffness matrix with regards to a static analysis performed on a gearbox.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented method for modeling a driveline, the driveline comprising a plurality of components, comprising:
“building a structural meshed model based on the parametric description; 
building a meshed-thermal-model based on the structural meshed model; 
calculating a temperature distribution for one or more components of the driveline using: 
the meshed-thermal-model; and one or more fluid temperatures associated with the driveline;
determining the deflection of one or more components of the driveline caused by the thermal distribution, based on: the structural meshed model; and the temperature distribution; and 
calculating the performance metric of the driveline based on the determined deflection of the one or more components”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Gevigney et al. (“Thermal Modeling of a Back-to-Back Gearbox Test Machine: Application to the FZG Test Rig”) discloses a gear unit and its respective thermal resistance as a thermal model, as well as temperature distribution, with James (GB 2506532 A) “James” discloses a parametric description of a driveline design, and James (JP2013093018 A), hereinafter “James 2” discloses low mass stiffness matrix with regards to a static analysis performed on a gearbox.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented method for modeling a driveline, the driveline comprising:
“calculating the performance metric of the driveline based on the determined deflection of the one or more components and by performing dynamic analysis of the driveline, including calculating a matrix of masses and stiffnesses of components in the driveline; and
calculating load and angle-dependent stiffness of a constant velocity joint and including the load and angle-dependent stiffness in the driveline dynamic analysis”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 26: The prior art of Gevigney et al. (“Thermal Modeling of a Back-to-Back Gearbox Test Machine: Application to the FZG Test Rig”) discloses a gear unit and its respective thermal resistance as a thermal model, as well as temperature distribution, with James (GB 2506532 A) “James” discloses a parametric description of a driveline design, and James (JP2013093018 A), hereinafter “James 2” discloses low mass stiffness matrix with regards to a static analysis performed on a gearbox.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented method for modeling a driveline, the driveline comprising a plurality of components including a gearbox, comprising:
	“creating a temperature distribution for at least the gearbox of the driveline using the thermal model;
	calculating a performance metric of the driveline according to the type of analysis to be performed, the calculated temperature distribution, and the parametric description,
in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 30: The prior art of Gevigney et al. (“Thermal Modeling of a Back-to-Back Gearbox Test Machine: Application to the FZG Test Rig”) discloses a gear unit and its respective thermal resistance as a thermal model, as well as temperature distribution, with James (GB 2506532 A) “James” discloses a parametric description of a driveline design, and James (JP2013093018 A), hereinafter “James 2” discloses low mass stiffness matrix with regards to a static analysis performed on a gearbox.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented method for modeling a driveline, the driveline comprising a plurality of components including a gearbox, comprising:
“calculating a temperature distribution for at least the gearbox of the driveline using the thermal model;
calculating a performance metric of the driveline according to the type of analysis to be performed, the calculated temperature distribution, and the parametric description;
recalculating the temperature distribution based on a loop-performance-metric associated with the driveline; and 
repeating step e) for the recalculated temperature distribution”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
February 3, 2022